540 Pa. 51 (1995)
655 A.2d 506
COMMONWEALTH of Pennsylvania, Appellant,
v.
Theresa FERINO, a/k/a Delores Cullin.
Supreme Court of Pennsylvania.
Argued March 9, 1995.
Decided March 28, 1995.
Robert E. Colville, Dist. Atty., Sandra Preuhs, Asst. Dist. Atty., for appellant.
Stephen R. Tabano, Pittsburgh, for appellee.
Before NIX, C.J., and FLAHERTY, ZAPPALA, CAPPY, CASTILLE and MONTEMURO, JJ.

ORDER
PER CURIAM:
The Court being evenly divided, the order of the Superior Court is affirmed.
NIX, C.J., and FLAHERTY and CASTILLE, JJ., dissent and would reverse the order of the Superior Court.
MONTEMURO, J., is sitting by designation.